Exhibit 4 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 7 to Schedule 13D filed herewith relating to the ordinary shares, par value NIS 0.85 per share, and the ordinary B Shares, par value NIS 0.85 per share, of Lumenis Ltd. is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: May 19, 2014 XT HI-TECH INVESTMENTS (1992) LTD. By: /s/ Yoav Doppelt Name: Yoav Doppelt Title:CEO XT HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: President LYNAV HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: Director
